DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/22/22, with respect to the rejection(s) of claim(s) 1-5, 7 and 10-14 under 35 USC 102 as being anticipated by Sontag (9,714,792) have been fully considered however, in view of the submitted amendment, a new ground(s) of rejection is made in view of a new interpretation of Sonntag.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation pertaining to a cotter pin, a latching connection or a screwed connection from the support to the foot or to the head “is preferably provided” for locking is considered indefinite language and does not distinctly claim the subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonntag (9,714,792).  Sonntag discloses a container (1) for storing a powder mixture (SEE column 1, lines 12-15) during heat treatment in a furnace (SEE column 5, lines 58-62) including a lateral wall having a bottom edge and a top edge (SEE Annotated Figure) bounding the container wherein the lateral wall includes a plurality of receptacles (8, 8’, 8’’, 8’’’) passing through the wall from the bottom edge to the top 


    PNG
    media_image1.png
    630
    860
    media_image1.png
    Greyscale


edge (SEE Figures 4 & 7) for releasable fastening of spacers (5, 13), which in an installed state allow contactless stacking of a plurality of containers one above the other in that the spaces project beyond the wall of the container (SEE elements 5.1 and 13.1 for example) at the top edge and the bottom edge in the installed state, and can be locked within the receptacle (SEE the hexagonal locking fastening in the heads of 5.1 & 13.1).  In re claim 2, Sonntag discloses in Figure 1, the container (1) as a whole one piece configuration.  In re claim 3, Sonntag et al discloses that the plurality of receptacles (8-8’’’) are of closed design in the radial direction or have openings with at their ends in the same was as the applicants claimed invention (compare Figures 3a & 3b of the invention against Figures 7, 8 and 10 of Sonntag et al).  In re claim 4, Sonntag discloses that the spacers (5, 13) each have a support and a foot or head (5.1, 13.1) wherein in each case can be inserted into a receptacle (8-8’’’) from the plurality of receptacles of the container.  In re claim 7, Sonntag et al discloses that the support of each spacer (5, 13) is of one-piece design (SEE Figures 6 & 9) and can be locked within the receptacles (SEE the hexagonal locking fastening in the heads of 5.1 & 13.1) wherein a screwed connection from the support to the foot or to the head is preferably provided for locking.  In re claim 9, Sonntag et al discloses in Figures 7, 8 and 10, that the head or foot portions of the spacers have a corresponding recess and raised portion on the ends which prevent displacement of the container in the stacked state.  In re claims 10 & 14, Sonntag et al discloses that one or more of the spacers, the supports, the heads, and/or the feet are composed of alumina (SEE column 3, lines 4-11).  In re claim 11, Sonntag et al discloses that the intent for the heat treating of a powder mixture in a container is performed by a furnace (SEE column 6, lines 33-36).  In re claim 12, Sonntag et al discloses structure capable of carrying out the method for heat treating a powder mixture in the container (1) (SEE column 1, lines 12-15).

Allowable Subject Matter
Claims 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        August 23, 2022